Opinion by
Mr. Chief Justice Moore.
*583Plaintiff in error asserts in his brief that the issues presented in this case for determination involve “basically the determination of a single question of law, namely: Is J. C. Dozier, the Plaintiff in Error, entitled to a vendor’s lien, or equitable lien, upon all of the land which is the subject matter * * *” of the litigation between the parties?
We have read the record, considered the points urged in the briefs and in oral argument, and conclude that the question presented by Dozier’s counsel should be, and is, answered in the negative.
On behalf of the defendants in error it is contended by cross-assignment of error that the trial court erred in denying their claim based upon an alleged false representation by Dozier that the west boundary of real estate sold by him to the defendants in error was a particular fence which was identified.
In resolving each of the above-mentioned claims the trial court was called upon to make determination of disputed evidence, and to draw inferences from facts proven, upon which minds of reasonable men might differ. We cannot say as a matter of law that any error was committed.
The judgment accordingly is affirmed.
Mr. Justice Sutton, Mr. Justice Day and Mr. Justice Pringle concur.